J. S21042/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
CHRISTINA REGES,                         :         No. 1776 WDA 2017
                                         :
                         Appellant       :


           Appeal from the Judgment of Sentence, August 15, 2017,
              in the Court of Common Pleas of Allegheny County
               Criminal Division at No. CP-02-SA-0001030-2017


BEFORE: OLSON, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED AUGUST 22, 2018

        Christina Reges appeals pro se from the August 15, 2017 judgment of

sentence entered in the Court of Common Pleas of Allegheny County after

the trial court dismissed her summary appeal with respect to her conviction

for driving without a license1 due to appellant’s failure to appear at the

summary appeal hearing and imposed a $200 fine, plus costs. We affirm.

        The certified record before us reflects that on April 27, 2017, a

magisterial district judge found appellant guilty of driving without a license.

The trial court then granted appellant’s petition to proceed in forma

pauperis on summary appeal.           Thereafter, the trial court dismissed

appellant’s summary appeal due to appellant’s failure to appear at the




1   75 Pa.C.S.A. § 1501(a).
J. S21042/18


August 15, 2017 summary appeal hearing and imposed a $200 fine, plus

costs.

         On November 14, 2017, appellant filed a pro se petition to appeal

nunc pro tunc wherein she stated that her appeal was not timely filed

because she “work[s] late night plus moveing [sic]” and that she “didn’t

know about this fileing [sic] intell [sic] a office [sic] told me to come down

and file.” (Appellant’s petition to file appeal nunc pro tunc, 11/14/17.) On

November 16, 2017, the trial court granted appellant’s petition to appeal

nunc pro tunc.

         On November 28, 2017, appellant filed a pro se notice of appeal to

this court.    On December 6, 2017, this court entered an order granting

appellant’s application for leave to proceed in forma pauperis.        The trial

court did not order appellant to file a statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).       The trial court did, however, file a

short opinion stating that it entered judgment of sentence against appellant

after it dismissed her summary appeal due to appellant’s failure to appear at

the summary appeal hearing and further noted that appellant “did not

contact the [c]ourt in any manner, on the day of her scheduled trial.” (Trial

court opinion, 12/11/17.)

         At the outset, we note that appellant’s brief to this court does not

conform in all material respects with the requirements of Chapter 21 of the

Rules of Appellate Procedure.        Although appellant’s brief contains a



                                      -2-
J. S21042/18


statement of jurisdiction, the statement merely states that this court has

jurisdiction over this appeal because it “emanates from a final order.”

(Appellant’s brief at unnumbered page 2.) Appellant’s brief also contains a

section titled “orders in question,” but that section fails to set forth the order

on appeal. Appellant’s brief fails to include a statement of both the scope

and standard of review.       Appellant’s brief does include a section titled

“statement of the case,” which section merely states that appellant “got a

petition to file appeal nunc pro [sic]” to this court. Appellant’s summary of

the argument contains three sentences in which appellant summarizes her

responsibilities as a single mother of two children.             (Id.)      In her

one-and-one-half     page    argument,    appellant    again   sets      forth   her

responsibilities as a single mother and further states that appellant “needs to

have the ability to drive as a mother who takes her children everywhere

whether its [sic] school or after school activities.”      (Id. at unnumbered

page 3.) Finally, in her short conclusion, appellant requests that this court

“carefully review my request under my circumstances considering granting

renewal of my divers [sic] license as stated in Argument 1501.” (Appellant’s

brief at unnumbered page 4.)

      It is well settled that “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.”   Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)



                                      -3-
J. S21042/18


(citations omitted).   Consequently, appellant waives her claims on appeal.

Even if not waived, however, we note that Section 1501(a) provides that

“[n]o person, except those expressly exempted, shall drive any motor

vehicle upon a highway or public property in this Commonwealth unless the

person has a driver’s license valid under the provisions of this chapter.”

75 Pa.C.S.A. § 1501(a). The statute further provides that:

            No person charged with violating [Section 1501(a)]
            shall be convicted if the person produces at the office
            of the issuing authority within 15 days of the
            violation:

            (1)   a    driver’s license valid in this
                  Commonwealth at the time of the
                  violation; or

            (2)   if the driver’s license is lost, stolen,
                  destroyed or illegible, evidence that the
                  driver was licensed at the time of the
                  violation.

Pa.C.S.A. § 1701(d).

      Here, nothing in the certified record demonstrates that appellant

produced a valid driver’s license or evidence that she was licensed at the

time of the violation within 15 days of that violation. Indeed, appellant has

not and does not contend that she possessed a valid driver’s license on the

date on which she committed her summary offense.                As such, the

magisterial district judge properly convicted appellant of driving without a

license, and the trial court properly dismissed her summary appeal of that

conviction when she failed to appear. Therefore, even if appellant did not



                                     -4-
J. S21042/18


waive her issues on appeal for failing to submit a brief capable of meaningful

appellate review, no relief would be due.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 8/22/2018




                                    -5-